Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 4, 2021.  These drawings are unacceptable and objected to by the Examiner for the following reasons.  In Fig. 5, force “513” is missing, and the arrow for area “511” should point to the middle of such area (currently it only points to an upper portion of the area which calls into question if the lower portion is also a part of the area).  In Fig. 15, added “1611” is not in the disclosure.  In Fig. 17, there are two labeled drip trays “1710” which is incorrect (the leftmost “1710” should be changed to “1711”).  In Fig. 21, movable part “532” is missing.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one film cooling device configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner” in claim 3 (e.g., see specification at p. 1-3 and 7-8; fig. 5; cooling ring provides fluid stream for removing heat);
“at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device” in claim 3 (e.g., see specification at p. 1-3 and 7-8; fig. 5; cooling ring uses overpressure or underpressure to pull film to cooling ring);
“at least one control module configured to control the manufacturing of the blown film” in claim 3 (e.g., see specification at p. 9, 3 paragraph; computing apparatus);
“the at least one control module is configured to control the at least one fluid stream in accordance with a desired thickness of the blown film along the circumference” in claim 6 (e.g., see specification at p. 9, 3 paragraph, and at p. 11, 24 paragraph; computing apparatus); and
“a film sealing device configured to seal off the at least one pressure-providing device from an outer environment” in claim 8 (e.g., see specification at p. 10, 2"4 paragraph; fig. 10; cooling ring acts as a seal).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achelpohl (US 5,580,582) in view of Planeta (US 4,728,277) and Konermann (US 5,281,375).
Achelpohl (US 5,580,582) discloses a blown film line apparatus for manufacturing a blown film (fig. 1), the apparatus comprising:
at least one film extruder configured to generate at least one melt strand; at least one melt distribution tool configured to convert the at least one melt strand into a circulating melt layer; a film outlet nozzle configured to dispense the circulating melt layer, to form the blown film (fig. 1; col. 3, lines 45-56); and
at least one film cooling device configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner; wherein at different angular positions along a circumference of the film cooling device the at least one fluid stream has at least one of different temperatures and different volumetric flows (figs. 1-4; col. 1, line 32, to col. 4, line 36; cooling ring 1 providing differential cooling fluid stream in a circular manner wherein different angular positions have different temperatures by a plurality of heaters or hot/cold nozzles which are individually at the different angular positions, the hot/cold nozzles can also selectively add fluid resulting in different volumetric flows; also blow rates can be at different rates (volumetric flow rates); the cooling streams are varied (controlled) to enable film thickness control); and
(Claim 7) wherein the at least one fluid stream is a stream of air (col. 3, line 45, to col. 4, line 23).
However, Achelpohl (US 5,580,582) does not disclose at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device or at least one control module, as recited by the instant claims.

at least one extruder; a film outlet nozzle 12 (col. 4, lines 18-32; an extruder feeds die 12):
at least one film cooling device 74 configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner (fig. 4; col. 6, line 46, to col. 5, line 18; cooling ring 74);
at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device (figs. 1, 4; col. 4, line 18, to col. 7, line 18; cooling rings provide overpressure and/or underpressure and define stabilizing devices; cooling rings 76a, 76b, 76c stabilize the location of the blown film; for example in fig. 4 if the film moves away from the film cooling device 74, the pressure providing device 76a would convey the film back to the film cooling device 74 to stabilize the location of the film); and
(Claim 8) a film sealing device configured to seal off the at least one pressure-providing device from an outer environment (col. 7, lines 8-18; cooling rings 76a, 76b, 76c strip air flows from continuing along the film; for example in fig. 4, cooling ring 76b seals off cooling ring 76c from upward air flow by stripping the upward air flow away from the cooling ring 76c).
Konermann (US 5,281,375) disclose a blown film line apparatus for manufacturing a blown film (fig. 1), the apparatus comprising:
at least one film cooling device 3 configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner; wherein at different angular positions along a circumference of the film cooling device the at least one fluid stream has at least one of different temperatures and different volumetric flows (figs. 1-3; col. 6, line 16, to col. 7, line 37);

at least one control module configured to control the manufacturing of the blown film; wherein the at least one control module is configured to control temperatures and volumetric flows of the at least one fluid stream associated with a plurality of angular positions along a circumference of the film cooling device such that at different angular positions the at least one fluid stream has at least one of different temperatures and different volumetric flows (col. 1, line 26, to col. 13, line 49; col. 1, line 26, to col. 2, line 52, it is well known to control film thickness by controlling cooling air streams around a circumference of the film by controlling the air streams volumetric flowrates reams; col. 3, lines 35-45, also the cooling can be controlled by segmental modification of the temperatures of the air streams; col. 6, lines 51-68, control module 12 for regulating the cooling effect of the cooling streams to regulate the film thickness);
(Claim 6) wherein the at least one control module is configured to control the at least one fluid stream in accordance with a desired thickness of the blown film along the circumference (col. 6, lines 51-68; control unit 12 with a closed circuit controls fluid streams in accordance with a desired thickness profile).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of Achelpohl (US 5,580,582) with at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device, as recited by Planeta (US 4,728,277), because such a modification is known in the art and would provide an alternative configuration for the apparatus known to be operable for stabilizing the film; and to further modify the apparatus with a control module, as disclosed by Konermann (US 5,281,375), because such a modification is known in the art and would provide an 
As to claim 8, it would have been further obvious to modify the apparatus with a plurality of cooling rings (76a, 76b, 76c), as recited by Planeta (US 4,728,277), because such a modification is known in the art and would provide an alternative configuration for the apparatus known to be operable for stabilizing the film and for sealing from an outer environment.
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.  
Applicant argues that Achelpohl discloses an apparatus that uses vortex nozzles to create hot and cold air streams. Achelpohl, at col. 2, lines 37—49 and col. 4, lines 24-35. Vortex nozzles separate a compressed gas, such as air, into hot and cold streams without any moving parts. Achelpohl further discloses that “the vortex nozzles are directed onto the synthetic resin tubular film so that they alternately direct their cold and hot air onto the film.” Achelpohl, at col. 2, lines 61-64. Achelpohl therefore teaches a simple alternate arrangement of hot and cold air nozzles. Achelpohl fails to disclose or suggest the claimed control module that is “configured to control temperatures and volumetric flows of the at least one fluid stream associated with a plurality of angular positions along a circumference of the film cooling device.”  Applicant argues that Planeta is silent about at least one fluid stream that has different temperatures or volumetric flows at different angular positions along a circumference of a film cooling device.  As Planeta does not even consider a fluid stream that has different temperatures or volumetric flows at different angular positions, Planeta, even when combined with Achelpohl, necessarily also fails to disclose or suggest the claimed control module that is “configured to control 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As mentioned in the prior art rejections above, a control module is disclosed by Konermann (US 5,281,375).  While Achelpohl discloses vortex nozzles as an embodiment for controlling the cooling streams, there are many other embodiments without vortex nozzles.  In any case, the instant claims do not negate the use of vortex nozzles which would vary the temperatures by adding hot or cold air and would vary flow velocities which can be at different rates (col. 2, lines 3-14).   
	Applicant argues that the deficiencies of Achelpohl and Planeta are not remedied by a combination with Konermann.  Konermann discloses a process and device for producing bubble film. To correct the thickness profile of portions of the film, “the flow of cooling air is varied in individual peripheral regions of the film bubble.” Konermann, at Abstract. To this end, Konermann teaches the use of a separate radial flow compressor for each individual segment to generate additional cooling air streams. Konermann, at col. 6, lines 42—50. Each of the compressors is driven separately, allowing for control of air throughput in the respective segment. Id. Accordingly, Konermann simply teaches controlling the speed of its radial flow compressors to adjust air flow to different segments of the blown film.  Konermann is silent about controlling the temperature of the air provided to the various segments. 
	The Examiner respectfully disagrees.  As mentioned above, Konermann discloses that the cooling can be controlled by segmental modification of the temperatures of the air streams (col. 3, lines 35-45).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744